Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 27, 2014

The Court of Appeals hereby passes the following order:

A15D0088. KASHKA SCOTT, et al. v. RES-GA TWO, LLC.

      Southside Greenspace Initiative, Scott and Sons Holdings, LLC, Shields Scott,
Kashka Scott, and Jerome Scott seek to appeal the grant of RES-GA Two, LLC’s
motion for OCGA § 9-15-14 attorney fees. The court’s order denying the motion was
entered September 2, 2014. The applicants filed their application 34 days later on
October 6, 2014. An application for discretionary appeal must be filed within 30 days
of the order appealed from. OCGA § 5-6-35 (d). Because this application is untimely,
we lack jurisdiction to consider it, and it is therefore DISMISSED.



                                       Court of Appeals of the State of Georgia
                                                                            10/27/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.